DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1, 4-6, 9-16 and 19-26 are pending.


Allowable Subject Matter
Claims 21-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9-10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (‘Arora’ hereinafter) (Publication Number 20170177888) in view of Ledet (Patent Number 9223770).

As per claim 1, Arora teaches
A method of generating a column-oriented data structure, the column-oriented data structure being a repository for columns of single data types, comprising: (see abstract; paragraph [0037])
[…]
receiving instructions from the user to generate a second column-oriented data structure comprising […]; (generate temporary table, paragraph [0037])
determining if the user has permission to use the selected first column; (column level permissions that indicate whether or not user is permitted to view data contained within each column, paragraph [0026])
if the user has permission to use the first column, generating the second column-oriented data structure that includes the selected first column, the second column-oriented data structure having one or more columns of single data types; and if the user does not have permission to use the first column, generating the second-column oriented data structure that does not include the selected first column. (generate a temporary table that is in compliance with user access permissions, paragraph [0037]; note that Arora teaches “big data” that is one of skill in the art would know is typically a column-oriented type of data structures, see paragraphs [0014], etc., where Arora teaches “big data”).
Arora does not explicitly indicate “generating instructions to display an interactive user interface on a viewing device, wherein the interactive user interface includes a first column-oriented data structure having one or more user-selectable columns of single data types; receiving, from a user, a selection of a user-selectable first column of the first column-oriented data structure from the interactive user interface, the first column having a single data type; […] the selected first column;”.
However, Ledet discloses “generating instructions to display an interactive user interface on a viewing device, wherein the interactive user interface includes a first column-oriented data structure having one or more user-selectable columns of single data types; receiving, from a user, a selection of a user-selectable first column of the first column-oriented data structure from the interactive user interface, the first column having a single data type; […] the selected first column;” (user selects column to be edited, column 7, line 62 through column 8, line 30 and claim 1; see also column 7, lines 20-26; columns in table may include team names, column 5, lines 50-64; where the columns in Ledet meet the applicant definition of single data types as “[a] single data type column is one where all cells are uniform in at least one aspect” – see specification @ paragraph [0027]; note that Arora teaches column-oriented data structure as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora and Ledet because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a user to generate structures that meet the requirements of the user using a designer tool (see Ledet, column 1, lines 20-54). This gives the user the advantage of having tools that allow a user to more quickly create and define complex structures.

As per claim 4,
Arora does not explicitly indicate “the interactive user interface comprises for each of the user-selectable columns of single data types at least one of: a column name, a column rating, or a column score”.
However, Ledet discloses “the interactive user interface comprises for each of the user-selectable columns of single data types at least one of: a column name, a column rating, or a column score” (columns in table may include team names, column 5, lines 50-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora and Ledet because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a user to generate structures that meet the requirements of the user using a designer tool (see Ledet, column 1, lines 20-54). This gives the user the advantage of having tools that allow a user to more quickly create and define complex structures.

As per claim 5,
Arora does not explicitly indicate “the interactive user interface is configured to receive at least one input, wherein the at least one input comprises the selection of the first column”.
However, Ledet discloses “the interactive user interface is configured to receive at least one input, wherein the at least one input comprises the selection of the first column” (user selects column to be edited, column 7, line 62 through column 8, line 30 and claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora and Ledet because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a user to generate structures that meet the requirements of the user using a designer tool (see Ledet, column 1, lines 20-54). This gives the user the advantage of having tools that allow a user to more quickly create and define complex structures.

As per claim 6, Arora teaches
A computing device for generating a column-oriented data structure repository for columns of single data types, the computing device comprises: a processing circuitry communicatively connected to a network interface and to a memory, wherein the memory containing instructions that, when executed by the processing circuitry, configure the computing device to: (see abstract; paragraphs [0017]-[0019], [0037])
[…]
receive from a user device associated with a user account instructions to generate a second column-oriented data structure comprising […]; (generate temporary table, paragraph [0037]; user permissions from permissions database, paragraph [0030], where user permissions stored in permissions database reads on user account)
determine if the user has permission to use the selected first (column level permissions that indicate whether or not user is permitted to view data contained within each column, paragraph [0026])
if the user has permission to use the first column, generating the second column-oriented data structure that includes the selected first column, the second column oriented data structure having one or more columns of single data types; and if the user does not have permission to use the first column, generating the second column-oriented data structure that does not include the selected first column. (generate a temporary table that is in compliance with user access permissions, paragraph [0037]; note that Arora teaches “big data” that is one of skill in the art would know is typically a column-oriented type of data structures, see paragraphs [0014], etc., where Arora teaches “big data”).
Arora does not explicitly indicate “generate instructions to display an interactive user interface on a viewing device, wherein the interactive user interface includes a first column-oriented data structure having one or more user-selectable columns of single data types; receive, from a user, a selection of a user-selectable first column of the first column-oriented data structure from the interactive user interface, the first column having a single data type; […] the selected first column;”.
However, Ledet discloses “generate instructions to display an interactive user interface on a viewing device, wherein the interactive user interface includes a first column-oriented data structure having one or more user-selectable columns of single data types; receive, from a user, a selection of a user-selectable first column of the first column-oriented data structure from the interactive user interface, the first column having a single data type; […] the selected first column;” (user selects column to be edited, column 7, line 62 through column 8, line 30 and claim 1; columns in table may include team names, column 5, lines 50-64; where the columns in Ledet meet the applicant definition of single data types as “[a] single data type column is one where all cells are uniform in at least one aspect” – see specification @ paragraph [0027]; note that Arora teaches column-oriented data structure as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora and Ledet because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing a user to generate structures that meet the requirements of the user using a designer tool (see Ledet, column 1, lines 20-54). This gives the user the advantage of having tools that allow a user to more quickly create and define complex structures.

As per claims 9-10,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 4-5 and are similarly rejected.

As per claim 14,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 19, Arora teaches
determining fi the user has permission to use the first column includes a comparison of one or more permissions associated with the first column with one or more permissions associated with the user. (column level permissions that indicate whether or not user is permitted to view data contained within each column, paragraph [0026])


Claims 11-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (‘Arora’ hereinafter) (Publication Number 20170177888) in view of Ledet (Patent Number 9223770) and further in view of Komatsuda et al. (‘Komatsuda’ hereinafter) (Publication Number 20180181650).

As per claim 11,
Neither Arora not Ledet explicitly indicate “if the user has permission to use the first column, determine if the selected first column is similar to an existing column of the second column-oriented data structure above a predetermined threshold”.
However, Komatsuda discloses “if the user has permission to use the first column, determine if the selected first column is similar to an existing column of the second column-oriented data structure above a predetermined threshold” (column characteristic similarity equal or larger than a threshold, paragraph [0075]; note that Arora teaches user permission and columns as shown previously)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora, Ledet and Komatsuda because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying data from different sources and recognizing common schema information (Komatsuda, paragraph [0005]). This gives the user the advantage of avoid duplicative information.

As per claim 12,
Neither Arora not Ledet explicitly indicate “determining if the selected first column is similar to an existing column of the second column-oriented data structure includes comparing characteristics associated with the first column to characteristics associated with the existing column to determine a number of the characteristics that match”.
However, Komatsuda discloses “determining if the selected first column is similar to an existing column of the second column-oriented data structure includes comparing characteristics associated with the first column to characteristics associated with the existing column to determine a number of the characteristics that match” (column characteristic matching, paragraph [0044]; note that Arora teaches columns as shown previously)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora, Ledet and Komatsuda because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying data from different sources and recognizing common schema information (Komatsuda, paragraph [0005]). This gives the user the advantage of avoid duplicative information.

As per claim 13,
Neither Arora not Ledet explicitly indicate “determining if the selected first column is similar to an existing column of the second column-oriented data structure includes comparing the presence of at least one of: same words, same number of cells, same text, and same numbering”.
However, Komatsuda discloses “determining if the selected first column is similar to an existing column of the second column-oriented data structure includes comparing the presence of at least one of: same words, same number of cells, same text, and same numbering” (column characteristic matching selection through rare word matching, paragraph [0057]; note that Arora teaches columns as shown previously)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora, Ledet and Komatsuda because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying data from different sources and recognizing common schema information (Komatsuda, paragraph [0005]). This gives the user the advantage of avoid duplicative information.

As per claim 15,
Neither Arora not Ledet explicitly indicate “determining if the first column is similar to an existing column includes a comparison of characteristics associated with the first column to characteristics associated with the existing column to determine a number of the characteristics that match”.
However, Komatsuda discloses “determining if the first column is similar to an existing column includes a comparison of characteristics associated with the first column to characteristics associated with the existing column to determine a number of the characteristics that match” (column characteristic matching, paragraph [0044]; note that Arora teaches columns as shown previously)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora, Ledet and Komatsuda because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying data from different sources and recognizing common schema information (Komatsuda, paragraph [0005]). This gives the user the advantage of avoid duplicative information.

As per claim 16,
Neither Arora not Ledet explicitly indicate “the characteristics associated with the first column and the characteristics associated with the existing column include at least one of same words, same number of cells, same text, and same numbering”.
However, Komatsuda discloses “the characteristics associated with the first column and the characteristics associated with the existing column include at least one of same words, same number of cells, same text, and same numbering” (column characteristic matching selection through rare word matching, paragraph [0057]; note that Arora teaches columns as shown previously)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora, Ledet and Komatsuda because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying data from different sources and recognizing common schema information (Komatsuda, paragraph [0005]). This gives the user the advantage of avoid duplicative information.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 11 and is similarly rejected.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (‘Arora’ hereinafter) (Publication Number 20170177888) in view of Ledet (Patent Number 9223770) and further in view of He et al. (‘He’ hereinafter) (Publication Number 20180157633).

As per claim 25,
Neither Arora nor Ledet explicitly indicate “at least one of the one or more user-selectable columns of single data types is configured to accept only a fixed format including one of a particular set of phrases”.
However, He discloses “at least one of the one or more user-selectable columns of single data types is configured to accept only a fixed format including one of a particular set of phrases” (State names, paragraph [0035]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arora, Ledet and He because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for better data integration in mapping relationships by using set values for countries or companies (see He, paragraph [0002]). This gives the user the advantage of being able to determine dependencies between items in tables of a corpus based on predetermined or predictable values in a certain column such as a country column.


Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that Ledet's does not disclose a "checkbox" to select a table does not constitute or suggest "receiving, from a user, a selection of a user-selectable first column of the first column-oriented data structure from the interactive user interface" (see applicant arguments, pages 10-11). Respectfully, it is noted that Ledet discloses that a detailed view “provides the user with the added capability to select an individual column desired to be a list component. In addition, the user may also be permitted to add, remove, or edit the selections in the list to correct, expand or finalize the list prior to obtaining a completed custom designed form” (column 7, lines 20-26; see also column 7, line 62 through column 8, line 30 and claim 1). Therefore, Ledet discloses the limitation.

Applicant’s arguments, see pages 12-15, filed 6/7/2022, with respect to the 35 USC 103 rejections of claims 21-22 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 21-22 have been withdrawn. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198